Case 2:13-cr-00453-ADS-AKT Document 215 Filed 07/29/19 Page 1 of 4 PagelD #: 2079

THE LAW OFFICES OF

ANDREW J. FriscH, PLLC

ONE PENN PLAZA
58rd FLOOR
NEW YORK, NEW YORK 10119
(212) 285-8000
FAX: (646) 304-0852

JASON D. WRIGHT
ADMITTED IN NEW YORK. VIRGINIA
AND THE DISTRICT OF COLUMBIA

July 29, 2019 OF COUNSEL

By ECF

The Honorable Arthur D. Spatt
United States District Judge
Eastern District of New York
100 Federal Plaza

Central Islip, New York 11722

Re: Brian Callahan vy. United States;
Docket Number 13-453 (ADS)

Dear Judge Spatt:

The government’s letter (Dkt 212) in opposition to Mr. Callahan’s application for
bond (Dkt 211) is the equivalent of opposing an injunction without addressing the merits: the
government’s letter rehashes Mr. Callahan’s sentencing, but fails even to attempt to address Mr.
Callahan’s pending arguments [Dkts 196 and 205-07], which demonstrate that he has already
served his correct Guideline sentence because:

* The government breached its plea agreement with Mr. Callahan, invalidating
the agreement’s waiver of post-conviction remedies [see United States v. Wilson,
920 F.3d 155, 168 (2d Cir. 2019); United States v. Palladino, 347 F.3d 29, 33 (2d
Cir. 2003; United States v. Chua, 349 F. Supp. 3d 214, 218 (E.D.N.Y. 2018
(Weinstein, U.S.D.J.); In re Alto, 180 F.3d 372, 375 (2d Cir. 1999) (requiring
district judges to hold the government to the “most meticulous standards of both
promise and performance” of plea agreements);

¢ The government’s breach of Mr. Callahan’s plea agreement is established by
facts de hors the appellate record, rendering the Circuit’s dismissal of Mr.
Callahan’s direct appeal inapplicable to his pending collateral challenge (the
government in its letter [Dkt 212 at 8] falsely claims that the Circuit “affirmed”
Mr. Callahan’s conviction);

* The government misled this Court at sentencing, claiming to have taken a
“conservative approach” and analogizing Mr. Callahan’s crime to a Madoff-style
Ponzi scheme, when in fact credits offset the fraud, repeatedly valued by the
government at $96 million in the government’s correspondence to the Court, the

WWwW.ANDREWFRISCH.COM
Case 2:13-cr-00453-ADS-AKT Document 215 Filed 07/29/19 Page 2 of 4 PagelD #: 2080

plea agreement it drafted, and in its initial disclosure to the Probation Department
for Mr. Callahan’s presentence report;

¢ Mr. Callahan reasonably relied on (1) the plea agreement’s valuation of the
fraud at $96 million; (2) the government’s express exclusion of conduct
acknowledged by the government in its indictment to be non-criminal; and (3) the
parties’ expectation that the $96 million value of the fraud would be offset by
applicable credits, not arbitrarily increased in violation of the plea agreement to
neutralize applicable credits and artificially inflate the Guideline range; and

¢ Mr. Callahan’s counsel at sentencing should have challenged the government’s
eleventh-hour change in the plea agreement from $96 million to $140.6 million
rather than proceed immediately to sentencing without requesting sufficient time
to grasp the ramifications of the change or even invoking the statutorily-mandated
adjournment upon the Probation Department’s issuance of an addendum to the
presentence report on the eve of sentencing. See 18 U.S.C. §3552(d).

Without any accompanying explanation, the government in its opposition to bond
cites language of Mr. Callahan’s plea agreement that the $96 million was a mere “estimate” [Dkt
212 at 2], but the Circuit just this year squarely confirmed that the government may not change a
term of a plea agreement at sentencing absent new facts. See United States v. Wilson, 920 F.3d at
165 (“It was thus logical for [the defendant] to believe that the [Pimentel] estimate, and the
Government's stance at the sentencing hearing, would not be altered in the absence of new
information") (quoting Palladino, 347 F.3d at 34). The government in its letter does not claim
that it changed the estimated value of the fraud because it learned of new facts after issuing its
plea agreement, nor could it legitimately so claim as there were no new facts. Rather, the
government increased the value of the fraud from $96 million to $140.6 million, a staggering
$44.6 million representing a 46% increase, to fabricate a false Guideline range to neutralize the
substantial applicable credits.

More, if it is truly the government’s position that its express valuation of the fraud
at $96 million (including in its correspondence to the Court, the plea agreement it drafted, its
press statements to the public, and its initial disclosure to the Probation Department for Mr.
Callahan’s presentence report) was merely “an estimate,” the government thereby violated Brady
v. Maryland, 373 U.S. 83 (1964): the government’s spreadsheet, detailing the financial data
underlying the calculation of fraud loss, proves that the government’s increase of loss from $96
million to $140.6 million was in irreconcilable conflict with the government’s own indictment
[see Dkt 206-2 (Declaration of Mazars USA)], but was not disclosed to Mr. Callahan until
February 2019, eighteen months affer sentencing and only after current defense counsel sought
review of this case by the United States Attorney’s executive office. Any argument that $96
million was a mere estimate (which purportedly missed the mark by $44.6 million!) fails the
straight-face test and establishes yet another substantial and inexcusable constitutional violation
and another substantial and extraordinary basis on which to grant bond.
Case 2:13-cr-00453-ADS-AKT Document 215 Filed 07/29/19 Page 3 of 4 PagelD #: 2081

Also cause for alarm is the government’s refusal in its letter to explain or even
acknowledge its default of the Court’s order that the government respond to the pending petition
and motions on or before July 19, 2019. The government waited to apply for more time until
July 22, 2019, after defense counsel’s inquiry about the government’s apparent default, and even
then made no effort to explain to the Court or even acknowledge its default. Judges often rely on
and defer to the government as a matter of practical necessity, but that deference should never
morph into indulgence of a government that fails to play by the rules and ignores constitutional
and procedural norms, even more so when the issue is bond.

The government in its letter quotes the Court’s words at Mr. Callahan’s
sentencing, but the Court was unaware at sentencing of the government’s breach of its plea
agreement: defense counsel at sentencing did not raise the issue, nor'did he request the time
necessary to understand the ramifications of the government’s eleventh-hour change of the case,
nor did he or the Court have the benefit of the government’s candor and exculpatory spreadsheet,
which should have been disclosed as Brady material. By citing and relying on the Court’s words
at sentencing, without addressing the government’s breach of the plea agreement to which the
Court was not alerted, the government itself shows why the requested remedies of
disqualification of the United States Attorney’s Office, as well as the Court’s recusal [see United
States v. Wilson, 920 F.3d at 168], are warranted, and why this application for bond raises
substantial and extraordinary issues.

The government’s apparent suggestion (Dkt 212 at 8) that bond is never available
to remedy illegal custody is flat wrong, as established by Mapp v. Reno, 241 F.3d 221 (2d Cir.
2001), and /larramendi v. United States, 906 F.3d 268, 271 (2d Cir. 2018). The cases cited by
the government are not the contrary. See, e.g., Harris v. United States, No. 97-CV-1904, 1997
WL 272398 at *1 (S.D.N.Y. May 21, 1997) (“One can conceptualize a habeas petition where
fundamental trial defects are so readily apparent that the Court can at an early stage determine
that there is a "demonstrated likelihood" or "high probability" of success, thereby justifying
bail”); Juteri v. Nardoza, 662 F.2d 159 (2d Cir. 1981) (disagreeing with district court’s finding of
likelihood of success). Here, of course, the only information available to the Court about the
specifics of Mr. Callahan’s collateral challenge and its likelihood of success is Mr. Callahan’s
submissions because the government has elected not even to acknowledge Mr. Callahan’s
arguments let alone address them. The most compelling basis for bond on a habeas petition, if
not the sina qua non for bond, is a substantial showing of wrongful custody of the type amply
made here.

We urge the Court to see the government’s non-responsive response to Mr.
Callahan’s application for bond for what it is: a doctrinaire refusal to appreciate that fairness and
due process are integral and indispensable to the government’s institutional mission. The
government’s letter amounts to a concession that it has no good answer to the substantial and
extraordinary claims raised by Mr. Callahan.
Case 2:13-cr-00453-ADS-AKT Document 215 Filed 07/29/19 Page 4 of 4 PagelD #: 2082

After Mr. Callahan’s sentencing, he surrendered to serve his sentence, and he will
surrender again to continue serving his sentence if and when the government proffers an
explanation for its conduct of this case, and should the Court sustain any such explanation if and
when it is made. The same sureties are ready, willing and able to post properties, and other
security is available. Meanwhile, Mr. Callahan’s substantial and extraordinary argument that he
has served his correct Guideline sentence and is entitled at least to be re-sentenced stands
essentially unanswered, and he should be permitted to post bond so he can be released to ensure
the adequacy and efficacy of his requested relief. Otherwise, the prejudice to Mr. Callahan is
irreparable.

This case is not just another run-of-the-mill petition for habeas relief; it is
substantial and extraordinary in every way, and Mr. Callahan’s application for bond should be
granted.

Respectfully submitted,

/s/
Andrew J. Frisch

cc: AUSA Christopher Caffarone
